                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK ALLEN,                           )
                                         )
                     Plaintiff,          )
                                         )
          v.                             )           1:19CV793
                                         )
SARA GLINES, et al.,                     )
                                         )
                     Defendants.         )


                                       ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

December 2, 2019, was served on the parties in this action.                (Docs.

4, 5.)    Plaintiff objected to the Recommendation.              (Doc. 6.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore    adopts      the    Magistrate    Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that Plaintiff’s federal claims be

dismissed      for    failure     to   state     a   claim    under   28   U.S.C.

§ 1915(e)(2)(B)(ii), and his state claims be dismissed without

prejudice under 28 U.S.C. § 1367(c)(3).



                                                  /s/   Thomas D. Schroeder
                                               United States District Judge

January 21, 2020
